DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/13/22 has been entered.
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1 and 6-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combined disclosures of Ng et al (US 2011/0237686 hereafter Ng) in view of Troiano et al (US 2011/0275704 hereafter Troiano) and Knopov et al (US 2013/0115274 hereafter Knopov).
Ng discloses a process for making solid lyophile comprising synthesizing lipid nanoparticles, providing an aqueous suspension of lipid nanoparticles, adding a dextrin and a saccharide to the solution of lipid nanoparticles and lyophilizing the combination [Example 61, Table 40, 41]. The total amount of dextrin and saccharide in the solution can be 12.5% (Table 41B, 43.75 mg/ml dextrin + 81.25 mg/ml sucrose = 125 mg/ml and equates to 12.5% in a w/v). Upon reconstitution of the lyophile, the particle size is 102 within 5% of the lipid nanoparticle prior to lyophilization. In addition, the PDI before and after lyophilization and reconstitution is 0.076, below 0.15 [Table 41A, B]. The dextrin can include hydroxypropyl-beta-cyclodextrin, or a sulfobutyl ether of dextrin [0645, 1300, Example 61]. The dextrin is present in the formulation as a percentage to the saccharide from 35% to 65% [Table 40B and 41B]. 
While the reference discloses a process for making solid lyophiles, the reference is silent to the specific dextrin of claim 13 or the nucleic acid active agent of claim 8. instant claims. The use of the specific dextrin is known in the art as seen in the Troiano patent.
Troiano discloses a process for making a solid lyophile comprising lyophilizing an aqueous solution comprising saccharides like trehalose, sucrose [abstract, 0109-0112]. The lipid nanoparticles further comprise a combination of sucrose and methyl-B-cyclodextrins at a concentration of 1-15% and the sucrose is about 20% [0121]. The active agent can be a nucleic acid including siRNA, RNAi [0094]. The active agent is present about 10-100 mg/mL [claims]. It would have been obvious to include the specific cyclodextrins of Ng as they solve the same problem.
Regarding the specific concentration of the dextrin in relation to the saccharide, it is the position that the such limitation can be arrive upon through routine experimentation. As the ranges of the prior art overlap that of the instant claims, it is the position of the Examiner that such optimization would be normal and obvious to those of ordinary skill in the art given the state of the prior art.
While Ng discloses the lyophilizing of charged lipids, the reference is silent to the specific of claim 1.  The lyophilization of these specific compounds is known in the art as seen in the Knopov patent.
Knopov discloses a method for making lipid nanoparticles that encapsulate nucleic acids comprising lyophilizing an aqueous solution comprising the lipid and a cryoprotectant [abstract].  The cryoprotectant includes saccharides [0093, 0112].  The saccharide includes cyclodextrins and saccharide sugars like trehalose, sucrose and lactose [0112].  The encapsulated nucleic acid include RNA and RNAi molecules [0016, 0070-0073].  The lipid material can be a charged lipid such as HEDC and various derivatives [0017, 0041-0047].  The PDI is less than 0.2, preferably 0.1 where the particle size is from 50-150 nm [0026].  It would have been obvious to include the lipids of the Knopov into the formulation of Ng as they solve the same problem.
With these aspects in mind it would have been obvious to combine the prior art in order to produce a stable process for making solid lyophiles. It would have been obvious to include the specific cyclodextrins of Troiano into the Ng as the formulations have similar polydispersity and cyclodextrins as they solve the same of lyophilizing nanoparticles and protecting the nanoparticles. It would have been obvious to include the charged lipids of Knopov into the formulation and process of Ng as they share the same materials and components and are processed in the same manner.  One of ordinary skill in the art would have been obvious to combine the prior art to form a shelf stable solid lyophile.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 6-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICAH PAUL YOUNG whose telephone number is (571)272-0608. The examiner can normally be reached Monday through Friday, 9:00 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 5712720616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICAH PAUL YOUNG/Primary Examiner, Art Unit 1618